___________

                                    No. 95-1519
                                    ___________

International Brotherhood of             *
Teamsters, Chauffeurs,                   *
Warehousemen, and Helpers of             *
America, Local 245,                      *
                                         *
              Appellee,                  *
                                         *    Appeal from the United States
     v.                                  *    District Court for the
                                         *    Western District of Missouri.
Kansas City Piggy Back,                  *          [PUBLISHED]
doing business as                        *
Terminal Consolidation                   *
Company,                                 *
                                         *
              Appellant.                 *
                                    ___________

                     Submitted:     December 15, 1995

                           Filed:   July 9, 1996
                                    ___________

Before FAGG, GARTH,* and WOLLMAN, Circuit Judges.
                               ___________


PER CURIAM.


     Kansas City Piggy Back, doing business as Terminal Consolidation
Company (Terminal), appeals the district court's1 adverse grant of summary
judgment   to     International     Brotherhood    of   Teamsters,   Chauffeurs,
Warehousemen, and Helpers of America, Local 245 (Union).         We affirm.


     Terminal operates an office in Springfield, Missouri.            Union and
Terminal entered into a collective bargaining agreement for the




     *The HONORABLE LEONARD I. GARTH, United States Circuit
     Judge for the Third Circuit, sitting by designation.
     1
     The Honorable Russell G. Clark, United States District Judge
for the Western District of Missouri.
period from October 15, 1991, through October 14, 1994, covering Union's
members in the Springfield area.     The collective bargaining agreement
included a provision stating that "all discrepancies between the parties"
would be submitted to a six-member Labor Relations Committee (Committee),
whose decision "will be followed by both parties."


     Following the filing of a grievance by Union on July 26, 1993, and
by a member on October 14, 1993, the Committee issued decisions in favor
of Union on December 3, 1993, and on February 10, 1994.


     On June 22, 1994, Union filed a complaint seeking confirmation of the
Committee's arbitration awards.   It is from the district court's grant of
summary judgment in favor of Union that Terminal now appeals.


     Although Terminal has raised several issues on appeal, we conclude
that only one merits discussion, namely, Terminal's contention that Union's
action to confirm the Committee's December 3, 1993, award is barred by the
six-month limitation period contained in Section 10(b) of the National
Labor Relations Act, 29 U.S.C. § 160(b).   The district court rejected this
contention, holding that the Missouri five-year contract-law statute of
limitations set forth in Mo. Rev. Stat. § 516.120 (1993), applied to
Union's complaint.


     We agree with the district court's analysis.    Union's complaint for
confirmation of the Committee's decisions was filed pursuant to Section 301
of the Labor Management Relations Act of 1947, 29 U.S.C. § 185.         In
International Union, United Auto Workers v. Hoosier Cardinal Corp., 383
U.S. 696 (1966), the Supreme Court held that because no provision of
federal law governs the issue, the timeliness of a Section 301 suit brought
by a union to enforce the provision of a labor agreement is to be
determined by applying the appropriate state statute of limitations.   Id.
at 705-06.   The




                                    -2-
Court left open the question whether Section 301 suits alleging causes of
action other than breach of contract might be subject to a different
limitations period.   Id. at 705 n.7.   Thus, in DelCostello v. International
Brotherhood of Teamsters, 462 U.S. 151 (1983), the Court held that the six-
month limitations period contained in Section 10(b) of the Labor Management
Relations Act governed an employee's suit against his employer and his
union.   Whatever impact DelCostello may have on Section 301 actions based
upon causes of action different from the one alleged by Union in the
present case, we hold that an action to enforce an arbitration award
entered pursuant to an arbitration clause in a collective bargaining
agreement is governed by the appropriate state statute of limitations, in
this case Mo. Rev. Stat. § 516.120 (1993).      See Service Employees Int'l
Union Local 36 v. City Cleaning Co., Inc., 982 F.2d 89 (3d Cir. 1992);
Plumbers' Pension Fund v. Domas Mechanical Contractors, Inc., 778 F.2d 1266
(7th Cir. 1985); Derwin v. General Dynamics Corp., 719 F.2d 484 (1st Cir.
1983); International Union of Elec., Radio and Mach. Workers v. Ingram Mfg.
Co., 715 F.2d 886 (5th Cir. 1983), cert. denied, 466 U.S. 928 (1984).


     With respect to the remainder of Terminal's contentions, we affirm
on the basis of the district court's opinion.     See 8th Cir. Rule 47B.


     The judgment is affirmed.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-